But after argument, The Court declared, that the defendant could not indirectly recover from the state, a substantive independent claim, by way of set-off, any more than he could directly recover a debt due from the state, by bringing a suit against her. That the present action was brought to compel an account for money received for the use of the senate; in which the defendant, if he proved that the money received was so applied, would be entitled to a verdict; but that even then, he could not be entitled to a verdict for the amount of his advances; which the senate alone was competent to allow.
Verdict, generally, for the defendant.